Van Dusen, J.,
We all think that the Auditing Judge was correct in his construction of the will and that he has adequately given the reasons for it.
We will add a word upon the novel point made against the accumulation of income for charity. It was that the charity had sold and assigned its interest, and as the accumulation was no longer for the benefit of the charity, it was void: Act of April 18, 1853, § 9, P. L. 503.
Upon decedent’s death the charity got a vested property right. What is done with it — whether the period of distribution is awaited, or the future payments are commuted by a lump sum payment, or by a sale — is no longer a matter of concern. The charity gets the benefit, and can dispose of that benefit in any way it thinks to advantage. It is in no sense a personal privilege, which cannot be assigned, nor in violation of a special trust. If it was, the result of an attempted assignment would not be to forfeit the interest of the charity but to make^the assignment ineffective, and the assignee would take nothing.
The exceptions are dismissed, and the adjudication is confirmed absolutely.